Citation Nr: 1144146	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for traumatic brain injury (TBI).  

5.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1984 with subsequent service in the Reserve from December 1984 to December 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In July 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a service-connectable left knee disorder.    

2.  The Veteran does not have a service-connectable left shoulder disorder.    

3.  The Veteran did not sustain a TBI during service.

4.    A chronic psychiatric disorder did not onset in active service and is not causally related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disorder have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection of a left shoulder disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The criteria for service connection of a TBI have not been met.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for service connection of a psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August 2007 and March 2008.  

VA has obtained service (Navy and Reserve) medical records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that a VA examination was not conducted for any claim.  The Board finds that no such examination is warranted, however, as the evidence does not reflect a diagnosis of a left knee disorder, left shoulder disorder, or TBI or a history of continuity of symptomatology (although the Veteran reports recurrent symptoms, he never alleges that the symptoms onset during service and existed since), and the probative evidence does not indicate that the Veteran had a psychiatric disorder in service or within a presumptive period or that the psychiatric disorder is casually related to service.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), injury incurred or aggravated while performing inactive duty training (INACDUTRA), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Left Knee

The Veteran contends that he has a left knee disorder as a result of injury in service.  He reports that he made complaints pertaining to the left knee "over the years" to his primary care physicians.  See August 2008 Notice of Disagreement.  

An October 1982 service treatment record reflects the Veteran's history of left knee pain with weight-bearing after falling off a bicycle.  Examination revealed an abrasion with ecchymosis of the left patella and point tenderness, full, pain-free range of motion, and no deformity, edema, or ligament abnormality.  The Veteran was assessed with a contusion/abrasion of the left knee and told to return for further evaluation.  The Veteran was seen again the next day with a history of pain in the left knee after falling off a bicycle.  Examination revealed some mild pain to the lateral ligament with lateral movement and abrasion to the knee area.  There was no pain with range of motion or with standing or walking.  The Veteran was assessed with mild trauma with contusion to the left knee, provided a dressing, and told to return the next day.  The service treatment records do not reflect any additional treatment for the left knee, the December 1984 separation examination record and January 1985 Reserve examination record reflect normal clinical findings for the lower extremities; and the January 1985 examination record reflects a negative history as to "trick' or locked knee" and a history of occasional injuries to the joints without sequelae.  Thus, the Board finds the Veteran did not have a chronic knee disorder during service.  

The post-service treatment records, which date up to July 2011, reflect no histories or findings suggestive of a left knee disorder.  

After review of the evidence, the Board finds service connection is not warranted for a left knee disorder because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of a left knee disorder during any part of the appellate period.  The Board acknowledges that Veteran reports recurrent symptoms, which he has not specified, involving the left knee.  Except in circumstances not applicable here, service connection will not be granted for symptoms alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence does not suggest that the Veteran has an underlying disorder.  As such, service connection is not warranted.   

Left Shoulder

The Veteran contends that he has a left shoulder disorder as a result of injury in service.  He reports that he made complaints pertaining to the left shoulder "over the years" to his primary care physicians.  See August 2008 Notice of Disagreement.  

A November 1983 service treatment record reflects the Veteran's history of neck pain with reaching.  Examination revealed "mild left trapezium."  The Veteran was assessed with mild torticollis.  Subsequent treatment records reflect no additional complaints or findings pertaining to the left shoulder and December 1984 separation examination and January 1985 Reserve examination records reflect normal clinical findings for the upper extremities.  The Board acknowledges that the January 1985 Reserve examination record reflects a history of "painful or 'trick' shoulder or elbow."  The record clarifies that the Veteran was not referring to the shoulder but the elbow, however.  Thus, the Board finds the Veteran did not have a chronic shoulder disorder during service.  

The post-service treatment records, which date up to July 2011, reflect no histories or findings suggestive of a left shoulder disorder.  

After review of the evidence, the Board finds service connection is not warranted for a left shoulder disorder because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of a left shoulder disorder during any part of the appellate period.  The Board acknowledges that Veteran reports recurrent symptoms, which he has not specified, involving the left shoulder.  Except in circumstances not applicable here, service connection will not be granted for symptoms alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  In this case, the evidence does not suggest that the Veteran has an underlying disorder.  As such, service connection is not warranted.   

TBI

The service treatment records reflect no histories or findings suggestive of a TBI, the December 1984 separation examination record and January 1985 Reserve examination record reflect normal clinical findings for the neurologic system; and the January 1985 examination record reflects a negative history as to periods of unconsciousness.  On the evening of June 24, 1986, during a period of active duty training, the Veteran presented for treatment with complaints of a sore nose, left thigh pain, and left hand pain after riding into a cable while on his bicycle.  The Veteran indicated that after he struck the cable, he went forward over the handlebars.  The record notes that the Veteran denied loss of consciousness and indicated that he stood up immediately.  He denied headaches, neck pain, chest pain, pelvic pain, shortness of breath, or abdomen pain.  The record documents that the Veteran was awake, alert, and oriented to time, place, and person.  The Veteran denied any emotional difficulty except restlessness, indicating that he was very restless.  Examination revealed laceration to the bridge of the nose; minor abrasions to the forehead, left forearm, and right knee; and left thigh pain with full range of motion.  The cranium was intact with no special tenderness to palpation, and neurological examination was normal.  X-ray images of the cervical spine, mandible, left hand, and left femur were negative for fracture.  After examination, the Veteran was assessed with nasal laceration and avulsion and admitted for wound treatment.  The Veteran was discharged for home on June 27, 1986.  At that time, he was given convalescent leave for four days.  The discharge report notes that the Veteran sustained a laceration of the dorsum of the nose and abrasions to the nose and forehead without loss of consciousness or other signs or symptoms of injury.  A November 1986 treatment record indicates that the Veteran was oriented, alert, and cooperative.  

The post-service medical records do not reflect any diagnoses of TBI or status-post TBI or medical findings suggestive thereof.  

After review of the evidence, the Board finds service connection is not warranted for a TBI because there is no probative evidence of TBI.  In this case, the medical evidence reflects no findings suggestive of a TBI.  The Board acknowledges that the Veteran sustained facial injuries in service.  The service records document no findings or histories suggestive of traumatic brain injury, however -- in fact, the evidence consistently reflects findings of normal orientation and neurological function contemporaneous with and subsequent to the bicycle accident-and based on the absence of such findings/histories in service and the absence of a post-service assessment of TBI, service connection is not warranted.  

Psychiatric Disorder

The service treatment records reflect no histories or findings suggestive of a psychiatric disorder; the December 1984 separation examination record and January 1985 Reserve examination record reflect normal clinical findings for the psychiatric system; and the January 1985 examination record reflects a negative history as to depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

In March 1988, the Veteran was admitted on a seventy-hour hold for psychiatric evaluation.  At that time, the Veteran denied a prior psychiatric history and indicated that his behavior and mental status altered at the time of his "separation" from his wife earlier in March 1988.  He was discharged in April 1988 with a diagnosis of atypical psychosis, provided a week supply of medication, and referred for treatment and couples counseling.  He was subsequently diagnosed with bipolar disorder, for which he has received ongoing treatment.  

An April 2001statement from a VA nurse practitioner indicates that the Veteran had been receiving treatment for bipolar disorder with recent manic episodes.  The author reported that the Veteran was first diagnosed with bipolar disorder in March 1987, "four months after leaving the Navy," at which time he was hospitalized for three months.  The author noted the Veteran's history that he received a psychiatric evaluation shortly before discharge but did not report any symptoms because he did not trust the evaluator.  The author also noted the Veteran's history of head injury while in service which required hospitalization for over one week for observation and treatment.  The nurse practitioner reported that it was "well documented that bipolar illness often exist in a subacute form well before it is officially diagnosed" and that "it is also demonstrated in existing literature that head injuries can lead to the diagnoses of organic affective syndrome."  The nurse practitioner then stated that "considering the above, it is at least as likely as not" that the Veteran's bipolar disorder existed when he was in the military and that the head injury contributed to his ongoing symptoms.  

After review of the evidence, the Board finds that service connection is not warranted for a psychiatric disability based on the Veteran's service, because the probative evidence does not suggest that a chronic psychiatric disorder began during active service or that the psychiatric disorder is causally related to this service. 

Initially, the Board finds that service connection is not warranted based on the Veteran's service in the Navy.  The service treatment and examination records associated with this service do not report any diagnoses, findings, or histories suggestive of a psychiatric disorder, and post-service records indicate that the earliest medical evidence of record of a psychiatric disorder occurred more than three years after separation .  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim).  Additionally, although competent to do so, the Veteran has not reported the existence of any symptoms suggestive of psychiatric disorder during and since this period of service.  Furthermore, the evidence of record does not contain any competent evidence linking the Veteran's psychiatric to this period of service.  

Service connection is also not warranted based on the Veteran's Reserve service.  The Board recognizes that the Veteran was initially diagnosed with a psychiatric disability approximately three months after separating from service. There is no presumptive period for Reserve service, however; as such, the evidence must demonstrate that the psychiatric disorder onset during a period of active duty training.   In this case, the Board finds that a psychiatric disorder did not onset during a period of active Reserve service.   The Board acknowledges that the Veteran has indicated that his symptoms onset while he was enlisted in the Reserve.  The Veteran has never specifically alleged that his symptoms onset during a period of active duty training, however, and even if his histories could be interpreted as such, the Board finds the histories not credible, and thus not probative, in light of the March 1988 history that the symptoms onset earlier that month.  The Board further acknowledges that a VA nurse practitioner opined that the Veteran's bipolar disorder onset during Reserve service.  The Board finds this opinion lacks probative value, however, because the nurse practitioner did not provide adequate rationale as to how she determined the psychiatric disorder onset during a period of active duty training and because it was based on the Veteran's history of symptoms during Reserve service which is contradicted by the record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the Veteran's psychiatric disorder is also not causally related to Reserve service, to include the June 1986 bicycle accident.  The Board acknowledges that the Veteran and people who knew him at the time of the accident have reported that his behavior changed after the accident.   However, these histories are contradicted by the Veteran's history in March 1988 of a recent onset of symptoms, spurred by a marital separation, and the Board finds the March 1988 history is more credible as it is contemporaneous with the onset of symptoms.  Thus, the Board finds the histories of a change in behavior after the 1986 accident are not probative.  The Board further acknowledges that the nurse practitioner opined that the head injury contributed to the development of the psychiatric disorder.   It appears that this opinion was based in part on the Veteran's history of a "significant" head injury, however (i.e. one that warranted hospitalization), and based on the lack of evidence of a significant head injury per se (rather the evidence indicates that the Veteran was hospitalized for wound care) and the lack of a rationale as to how the Veteran's facial lacerations could have contributed to a psychiatric disorder, the Board finds the opinion lacks probative value.  

In sum, the Board finds the probative evidence does not suggest that a psychiatric disorder onset during active service or is causally related to service to include the 1986 bicycle accident.   As such, service connection is not warranted.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.  

Service connection for a TBI is denied.

Service connection for a psychiatric disorder is denied.  


REMAND

Further development is needed on the claim of service connection.  Specifically an addendum opinion is needed from the VA examiner who conducted the July 2008 examination.  The Board acknowledges that the examiner indicated that he was unable to provide an opinion without resort to speculation.  However, the examiner did not indicate whether there was additional information that could enable him to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, clarification is needed. 

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the examiner who conducted the July 2008 VA examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  

Ask the examiner to clarify whether there is additional information that would enable him to provide the opinion he declined to provide on that examination; or whether his inability to provide the requested opinions was based on the limits of medical knowledge. 

If that examiner is unavailable, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the low back disability.  The "new" examiner should state whether it is at least as likely as not that the Veteran's low back disorder, diagnosed as lumbosacral strain, onset in service or is causally related to service.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


